In this action for personal injuries sustained by the then 13-year-old plaintiff while playing basketball on an outdoor court at a park owned by defendant City of New York, defendant made a prima facie showing of entitlement to judgment as a matter of law based on the doctrine of assumption of risk (see Morgan v State of New York, 90 NY2d 471, 482-486 [1997]). The risks assumed by the infant plaintiff included those created by the gaps in the playing surface. In opposition, plaintiff failed to raise a triable issue of fact. Concur — Tom, J.P., Mazzarelli, Moskowitz, Abdus-Salaam and Feinman, JJ.